SENTENCIA
Por pluralidad de votos, sin opinión mayoritaria, se revo-can las sentencias dictadas.
Así lo pronunció y manda el Tribunal y certifica el señor *308Secretario General Interino. El Juez Presidente Señor Trías Monge y el Juez Asociado Señor Rebollo López concurren en el resultado con opinión. El Juez Asociado Señor Dávila con-curre en el resultado y se une a la parte IV de la opinión del Juez Asociado Señor Rebollo López. El Juez Asociado Señor Irizzarry Yunqué co.tcurre en el resultado y se une a la opinión del Juez Asociado Señor Rebollo López. El Juez Asociado Señor Negrón García emitió opinión disidente, a la cual se une el Juez Asociado Señor Díaz Cruz.
(Fdo.) Heriberto Pérez

Secretario General Interino


—O—